DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 8-9, and 13-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO2021009483 (hereinafter BOHAM).  Reference is of record on applicant's Information Disclosure Statement dated January 24, 2022.
Regarding claim 1, BOHAM discloses an aerosol provision system (abstract).  BOHAM discloses that the system can be for nicotine or non-nicotine systems (Page 20, lines 17-18).  BOHAM discloses a housing (Fig. 1, housing 42, page 5, lines 14-20) defining a reservoir (Fig. 1, reservoir 44, page 5, lines 21-30) containing a nicotine pre-vapor formulation; a wick (Fig. 1, wick 63, page 6, lines 3-7) configured to transport the nicotine pre-vapor formulation by capillary action; and an integral heater-thermocouple configured to heat the nicotine pre- vapor formulation in the wick to generate a nicotine vapor (Fig. 1, heater 65, page 6, lines 7-13), the integral heater- thermocouple including a first segment made of a first alloy and a second segment made of a second alloy (page 9, lines 10-32).
Regarding claim 2, BOHAM discloses the nicotine cartridge of claim 1 as discussed above.  BOHAM further discloses wherein the housing includes a sidewall (Fig. 1, page 5, line 24, inner wall) and a first longitudinal axis, the sidewall of the housing defining at least one vapor channel (Fig. 1, air path 52, page 5, line 24) extending therethrough and along the first longitudinal axis of the housing.  The longitudinal axis is vertical on the page.
Regarding claim 3, BOHAM discloses the nicotine cartridge of claim 2 as discussed above.  BOHAM further discloses wherein the at least one vapor channel includes a first vapor channel and a second vapor channel, the reservoir being between the first vapor channel and the second vapor channel.

    PNG
    media_image1.png
    722
    310
    media_image1.png
    Greyscale

Further regarding claim 3, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04, VI, Part B. In this case, XX
	
Regarding claim 4, BOHAM discloses the nicotine cartridge of claim 1 as discussed above.  BOHAM further discloses wherein the integral heater- thermocouple has a Seebeck coefficient of about 35 to 75 pV/°C.  BOHAM discloses a thermocouple with different alloys including, 
[A]n alloy of nickel and chromium and the second portion 62 may comprise an alloy of nickel, aluminium, manganese and silicon. In the example represented in Figure 2 the first portion 60 is assumed to comprise an alloy of approximately 90% nickel and 10% chromium (which may be referred to as Chromel) and the second portion 62 is assumed to comprise an alloy of approximately 95% nickel, 2% aluminium, 2% manganese, and 1 % silicon (which may be referred to as Alumel).  (page 9, lines 10-32).

These alloys are identical with the instant application ¶84.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 6, BOHAM discloses the nicotine cartridge of claim 1 as discussed above.  BOHAM further discloses wherein the integral heater- thermocouple is in a form of a helical structure wrapped around the wick (shown in Figs 2-4, page 6, lines 7-8).  BOHAM further disclose the helical structure including a plurality of coils.  The instant application defines each wrapping as a coil (Fig. 12, ¶81).  Therefore the wrappings of BOHAM each constitute a coil as show in Figs. 2-4).  BOHAM further discloses, the plurality of coils including at least one coil of the first alloy (Fig. 2, first portion 60) and at least one coil of the second alloy (Fig. 2, second portion 62).  BOHAM discloses that the portions are separate alloys connected at a junction (page 9, lines 10-32).
Regarding claim 8, BOHAM discloses the nicotine cartridge of claim 6 as discussed above.  BOHAM further discloses wherein the at least one coil of the first alloy is downstream from the at least one coil of the second alloy.  BOHAM discloses that the portions are separate alloys connected at a junction (page 9, lines 10-32).  These portions are arranged in a downstream direction from one to the next as shown in Fig. 1.
Regarding claim 9, BOHAM discloses the nicotine cartridge of claim 6 as discussed above.  BOHAM further discloses wherein the at least one coil of the first alloy is welded to the at least one coil of the second alloy at a junction.  BOHAM discloses that the portions are separate alloys connected at a junction (page 9, lines 10-32).
Regarding claim 13, BOHAM discloses the nicotine cartridge of claim 1 as discussed above.  BOHAM further discloses wherein the first alloy has a first electrical resistivity and a first thermal conductivity, the second alloy has a second electrical resistivity and a second thermal conductivity, the first electrical resistivity is less than the second electrical resistivity, and the first thermal conductivity is greater than the second thermal conductivity.  BOHAM discloses that the portions are separate alloys connected at a junction (page 9, lines 10-32).  BOHAM further discloses that the portions are selected so to have a first portion 80 with an electrical resistance which is less than a second portion 82 (Fig. 4, page 12, lines 29-36).  This arrangement can help to reduce the impact of power dissipation.  Thermal conductivity is an property inherent to a metal.  Since the first alloy and second alloy chosen in the instant application ¶84 are identical BOAHM (Claims 14-16, page 9, lines 10-32), and BOHAM discloses choosing the two alloys such that the first alloy has an electrical resistivity less than the second alloy, the property of thermal conductivity between the two alloys would be such that the thermal conductivity of the first alloy is greater than the thermal conductivity of the second alloy.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 14, BOHAM discloses the nicotine cartridge of claim 1 as discussed above.  BOHAM further discloses wherein the first alloy is a nickel-aluminum alloy, and the second alloy is a nickel-chromium alloy (Claims 14-16, page 9, lines 10-32).    
Regarding claim 15, BOHAM discloses the nicotine cartridge of claim 14 as discussed above.  BOHAM further discloses wherein the nickel-aluminum alloy includes 95% nickel and 2% aluminum (page 9, lines 18-21).
Regarding claim 16, BOHAM discloses the nicotine cartridge of claim 14 as discussed above.  BOHAM further discloses wherein the nickel-chromium alloy includes 90% nickel and 10% chromium (page 9, lines 17-21).
Regarding claim 17, BOHAM discloses an aerosol provision system (abstract).  BOHAM discloses that the system can be for nicotine or non-nicotine systems (Page 20, lines 17-18).  BOHAM discloses a nicotine cartridge including a nicotine pre-vapor formulation (Fig. 1, consumable part/cartridge 4, page 4, lines 27-31), a wick (Fig. 1, wick 63, page 6, lines 3-7), and an integral heater-thermocouple (Fig. 1, heater 65, page 6, lines 7-13), the wick configured to transport the nicotine pre-vapor formulation by capillary action, the integral heater- thermocouple including a first segment made of a first alloy and a second segment made of a second alloy (page 9, lines 10-32). BOHAM further discloses a device body (Fig. 1, control unit 2, lines 27-31) configured to receive the nicotine cartridge (Fig. 1, interface 6, page 4, lines 32-33), the device body including a power supply (Fig. 1, battery 26, page7, lines 16-21) , at least one sensor (page 1, lines 20-27), and a controller (Fig. 1, control circuitry 20, page 6, lines 23-24), the power supply configured to deliver a supply of electrical energy to the integral heater- thermocouple to heat the nicotine pre-vapor formulation in the wick to generate a nicotine vapor (page 6, lines 20-32), the at least one sensor configured to measure a voltage difference between the first segment and the second segment of the integral heater-thermocouple as a result of the supply of the electrical energy from the power supply, the controller configured to adjust the supply of the electrical energy to the integral heater-thermocouple based on the voltage difference measured by the at least one sensor (page 10, lines 10-18).
Regarding claim 18, BOHAM discloses the nicotine e-vaping device of claim 17 as discussed above.  BOHAM further discloses wherein the controller is configured to calculate a temperature of the integral heater-thermocouple based on the voltage difference and to cease the supply of the electrical energy when the temperature exceeds an upper threshold value (Fig. 9, page 19, lines 1-16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over BOHAM.
Regarding claim 5, BOHAM discloses the nicotine cartridge of claim 1 as discussed above.  BOHAM further teaches wherein the integral heater- thermocouple has an overall resistance of about 0.5 to 3.5 Ω (page 10, lines 7-9).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Regarding claim 10, BOHAM discloses the nicotine cartridge of claim 6 as discussed above.  BOHAM further teaches wherein the plurality of coils is in a form of five to ten coils.  BOHAM discloses that the portions can have wound with different thicknesses to produce a desired resistance (page 10, lines 1-9).  BOHAM discloses that the portions can have different lengths (page 11, lines 23-32).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of BOHAM to have wherein the plurality of coils is in a form of five to ten coils since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case, the device of BOHAM would not operate differently with the claimed values and BOHAM discloses coils with varying numbers of wrapping between four coils shown on Fig. 1 and eleven coils shown in Figs. 2-5, therefore BOHAM would function appropriately with the claimed values.  Further, Applicant places no criticality on the range claimed, indicating simply that the value “may” be within the claimed ranges (¶82).  Further, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It would  have been obvious to a person skilled in the art to adjust the number of coils in each segment to obtain a desired resistance.  See MPEP 2144.05.
Regarding claim 11, BOHAM discloses the nicotine cartridge of claim 10 as discussed above.  BOHAM further teaches wherein the plurality of coils includes one coil of the first alloy and five coils of the second alloy.
BOHAM teaches an embodiment, Fig. 2, where the thermocouple junction is in the middle of the electric heater with equal sizes on each side (page 11, lines 28-31).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of BOHAM to have wherein the plurality of coils includes one coil of the first alloy and five coils of the second alloy since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case, the device of BOHAM would not operate differently with the claimed values and BOHAM discloses coils where the number of coils is equal on each side of the junction (Fig. 2), therefore BOHAM would function appropriately with the claimed values.  Further, Applicant places no criticality on the range claimed, indicating simply that the value “may” be within the claimed ranges (¶82). Further, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It would  have been obvious to a person skilled in the art to adjust the number of coils in each segment to obtain a desired resistance.  See MPEP 2144.05.
Regarding claim 12, BOHAM discloses the nicotine cartridge of claim 10 as discussed above.  BOHAM further teaches wherein the plurality of coils includes two coils of the first alloy and four coils of the second alloy.
BOHAM teaches an embodiment, Fig. 3, where the thermocouple junction asymmetric on the electric heater with equal sizes on each side (page 11, lines 30-31).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of BOHAM to have wherein the plurality of coils includes two coils of the first alloy and four coils of the second alloy since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case, the device of BOHAM would not operate differently with the claimed values and BOHAM discloses coils where the number of coils is asymmetric on each side of the junction (Fig. 3), therefore BOHAM would function appropriately with the claimed values.  Further, Applicant places no criticality on the range claimed, indicating simply that the value “may” be within the claimed ranges (¶82).  Further, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It would  have been obvious to a person skilled in the art to adjust the number of coils in each segment to obtain a desired resistance.  See MPEP 2144.05.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over BOHAM as applied to claim 6 above, and further in view of US 20170340003 A1 (hereinafter BATISTA).

Regarding claim 7, BOHAM discloses the nicotine cartridge of claim 6 as discussed above.  BOHAM does not disclose wherein the housing has a first longitudinal axis, and the helical structure has a second longitudinal axis that intersects the first longitudinal axis to form an oblique angle.
BATISTA teaches an electrically heated aerosol generating device with a main housing and a heater assembly (abstract).  BATISTA teaches that the one or more of the electrical heaters extends across the airflow passage (¶52).  The heater maybe be perpendicular to the longitudinal axis or oblique (¶52).  BATISTA teaches that when the heaters extend transverse to the longitudinal direction the electrical heaters more readily intercept air flowing allowing for the device to more uniformly consume aerosol-forming substrate thereby reducing waste (¶53).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BOHAM to provide wherein the housing has a first longitudinal axis, and the helical structure has a second longitudinal axis that intersects the first longitudinal axis to form an oblique angle as taught in BATISTA.  A person of ordinary skill in the art would obviously place the heater at an oblique angle to the housing because doing so would more readily intercept air flowing allowing for the device to more uniformly consume aerosol-forming substrate thereby reducing waste (BATISTA ¶53).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over BOHAM as applied to claim 17 above, and further in view of US 20170224014 A1 (hereinafter FRASER).
Regarding claim 19, BOHAM discloses the nicotine e-vaping device of claim 17 as discussed above.  BOHAM further discloses wherein the device body further includes a sleeve section configured to receive the nicotine cartridge (Fig. 1, outer housing 12, page 6, line 20) .
BOHAM does not disclose the sleeve section defining an array of inlet openings.
FRASER teaches an electronic vapor provision system with a housing (abstract).  FRASER teaches a housing 201 (Fig. 4) with an air inlet comprising multiple openings (¶56, Claim 15).  FRASER teaches that the multiple openings are provided to control ventilation.  Increasing ventilation tends in increase the amount of vapor content inhaled by the user (¶56).  FRASER further teaches that the multiple openings reduces the risk of a user accidentally blocking the airflow with their fingers (¶47).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BOHAM to provide  the sleeve section defining an array of inlet openings as taught in FRASER.  A person of ordinary skill in the art would obviously include an array of inlet openings because doing so would increase ventilation and thus the amount of vapor content (FRASER ¶56) and reduce the risk of a user accidentally blocking the airflow (FRASER ¶47).
Regarding claim 20, BOHAM discloses the nicotine e-vaping device of claim 19 as discussed above.  BOHAM does not disclose wherein the array of inlet openings are in a form of a honeycomb pattern configured to facilitate an intake of ambient air which enters the device body and travels toward the power supply before moving inward and then toward the integral heater-thermocouple.
FRASER teaches an electronic vapor provision system with a housing (abstract).  FRASER teaches a housing 201 (Fig. 4) with an air inlet comprising multiple openings (¶56, Claim 15).  FRASER teaches that the multiple openings are provided to control ventilation.  Increasing ventilation tends in increase the amount of vapor content inhaled by the user (¶56).  FRASER further teaches that the multiple openings reduces the risk of a user accidentally blocking the airflow with their fingers (¶47).  FRASER teaches that where there are multiple air inlet holes they may all be the same as one another or they may vary in shape, size, and/or orientation (¶59).
Although it is not taught that the array of inlet openings are in a form of a honeycomb pattern, the courts have held changes in proportion or shape to be prima facie obvious in the absence of new or unexpected results. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). One of ordinary skill in the art would appreciate that a honeycomb pattern is a shape and orientation that would facilitate ventilation (FRASER ¶59).	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/929,475 in view of BOHAM. As explained above, BOHAM discloses .  The only difference between claims 1-20 of the instant application and claims 1-20 of 16/929,475 is nicotine versus non-nicotine.
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure US 20160213065 A1 to WENSLEY.  WENSLEY discloses a devices for generating an aerosol (abstract).  WENSLEY discloses a heater with a honeycomb pattern to better redirect air flow (¶39).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726